IN THE UNITED STATES DISTRICT COURT F L E D

 

FOR THE DISTRICT OF MONTANA JUN 18 2019
BILLINGS DIVISION Clerk, U S District Court
District Of Montana
Billings
DALLAS KRAMER,
CV 18-156-BLG-SPW

Petitioner,

VS. ORDER ADOPTING
MAGISTRATE’S FINDINGS

JAMES SALMONSEN; ATTORNEY AND RECOMMENDATIONS
GENERAL OF THE STATE OF
MONTANA,

Respondents.

 

The United States Magistrate Judge filed Findings and Recommendations on
May 3, 2019. (Doc. 6). The Magistrate recommended the Court deny Dallas
Kramer’s petition for habeas corpus because it is not cognizable. (Doc. 6 at 5).

Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written
objections within 14 days of the filing of the Magistrate’s Findings and
Recommendation. No objections were filed. When neither party objects, this
Court reviews the Magistrate’s Findings and Recommendation for clear error.
McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313
(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d
422, 427 (9th Cir. 2000). After reviewing the Findings and Recommendation, this
Court does not find that the Magistrate committed clear error.

IT IS ORDERED that the proposed Findings and Recommendations entered
by the United States Magistrate Judge (Doc. 6) are ADOPTED IN FULL.

IT IS FURTHER ORDERED Kramer’s petition (Doc. 1) is DENIED.

The Clerk of Court is directed to enter, by separate document, a judgment in
favor of Respondent and against Petitioner.

A certificate of appealability is denied.

ye
DATED this “4day of June, 2019.

? LebeLt

 

SUSAN P. WATTERS
United States District Judge
